Citation Nr: 0206937	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  98-07 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the left hand, third and fourth interspace, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 until March 
1969.  His Form DD-214 reflects various decorations, 
including a Purple Heart.  This matter comes before the Board 
of Veterans' Appeals (BVA or Board) from a February 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia which denied the 
benefit sought on appeal.

The Board notes that the veteran has submitted evidence not 
yet considered by the 
RO.  The veteran, in a statement dated June 2002, expressly 
waived any RO consideration. Such waiver is no longer 
necessary due to a recent revision to 38 C.F.R. § 20.1304.  
See 67 Fed. Reg. 3,105 (January 23, 2002).  The Board will of 
course consider this and all evidence of record.  See 
38 U.S.C.A. § 7104(a) (West 1991).


FINDING OF FACT

The service-connected residuals of a shell fragment wound, 
left hand, are principally manifested by complaints of 
numbness and pain between the middle and ring fingers on the 
left hand, as well as complaints of left hand grip weakness.  
Objective findings include normal hand grip and strength, 
without swelling, muscle wasting, or difficulty moving the 
fingers, and also include a finding of neuritis of the common 
digital nerve.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 20 percent for 
residuals of a shell fragment wound to the left hand have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.123, 4.124a, Diagnostic Codes  8512, 8612 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability evaluation for 
service-connected residuals of a shell fragment wound to the 
left hand, third and fourth interspace, which is currently 
evaluated as 10 percent disabling.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).  Separate 
diagnostic codes identify various disabilities.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2001) [ the evaluation of the same disability 
under various diagnoses is to be avoided].  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.


Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2001). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Schedular criteria for scars

Scars that are superficial and poorly nourished with repeated 
ulcerations warrant a 10 percent rating. 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2001).

Scars that are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected. 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2001).


Schedular criteria for muscle injuries

Where a shell fragment wound involves the musculature, 
residuals of such wounds are evaluated in accordance with the 
principles and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, 
and 4.73, Diagnostic Codes 5301 to 5329 (2001).

Schedular criteria for neurological conditions

The provisions of 38 C.F.R. § 4.120 (2001) dictate that 
neurologic disabilities are ordinarily rated in proportion to 
the impairment of motor, sensory or mental 
function, with special consideration of any psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, 
injury to the skull, etc.  In rating peripheral nerve 
injuries and their residuals, attention should be given to 
the site and character of the injury, the relative impairment 
in motor function, trophic changes, or sensory disturbances.

The term "incomplete paralysis,'' with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, Note (2001).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate, incomplete 
paralysis. 38 C.F.R. § 4.123 (2001).  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (2001).

Diagnostic Code 8512 pertains to paralysis of the lower 
radicular nerve group.     Under this Code section, with 
respect to a minor extremity, a 20 percent rating applies for 
incomplete paralysis which is mild.   Moderate incomplete 
paralysis warrants an evaluation of 30 percent for the non-
dominant hand, and incomplete paralysis, severe warrants a 40 
percent evaluation as to the non-dominant hand.  Finally, 
complete paralysis of all intrinsic muscles of the hand, and 
some or all of the flexors of the wrist and fingers, with 
substantial loss of use of the hand, warrants a 60 percent 
evaluation.  See also Diagnostic Code 8612 [neuritis, lower 
radicular group].  

Standard of review
 
After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990) the United sates Court of Appeals for 
veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for the Federal Circuit 
has held that "when the positive and negative evidence 
relating to a veteran's claim are in 'approximate balance,' 
thereby creating a 'reasonable doubt' as to the merits of his 
or her claim, the veteran must prevail."  Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Id. at 1365.

Factual background

While the veteran's service medical records do not 
demonstrate a left hand injury, his Form DD-214 indicated 
receipt of a Purple Heart.  The veteran had indicated that 
his injury was incurred in October 1968 in Vietnam.     

The details of the veteran's injury were described by the 
veteran in his receipt of medical treatment following 
service.  The first instance such post-service treatment 
occurred in October 1996, when the veteran was treated for 
left hand pain by Dr. G.D.F. at the Macon Orthopedic and Hand 
Center.  At that time, the veteran reported a history of 
third web space pain for a duration of three months.  The 
veteran further stated that in 1967, while in Vietnam, he 
sustained what he believed was a shrapnel injury to the left 
hand.  According to the veteran, a piece of shrapnel 
penetrated the third web space palmarly and exited dorsally.  
This was treated in the field and the veteran was evacuated 
rearward.  The veteran underwent a period of therapy 
following the injury.  

Upon physical examination in October 1996, the veteran's left 
hand showed stellate scars over the palmar and dorsal aspects 
of the third web space.  There was a positive Tinel's sign, 
essentially from the stellate scar approximately to the 
distal interphalangeal (DIP) joints on both the ulnar digital 
nerve of the long finger and the radial digital nerve of the 
ring finger.  ["Tinel's sign" is a tingling sensation in the 
distal end of a limb when percussion is made over the site of 
a divided nerve.   It indicates a partial lesion or the 
beginning of regeneration of the nerve.  Dorland's 
Illustrated Medical Dictionary, Twenty-sixth Edition, page 
1206.]  X-rays revealed an exostosis at the base of the 
proximal phalanx of the left long finger directed ulnarly.  
"Exostosis" is a benign bony growth projecting outward from 
the surface of a bone, characteristically capped by 
cartilage.  Id. at 475.]  Dr. G.D.F. gave an impression of 
neuritis of the common digital nerve to the third web space, 
left hand, post traumatic.  Dr. G.D.F. expressed the opinion 
that the veteran's left hand pain was most likely either the 
result of scar entrapment around the nerve, or a volar bone 
spur upon which the nerve was being pressed with vigorous 
activity.  

In a January 1997 rating decision, the veteran was granted 
service connection for residuals of a scar, fragment wound on 
his left hand, between the third and fourth interspace.  At 
that time, the RO assigned a 10 percent disability evaluation 
under Diagnostic Code 7804 [scars, tender and painful], 
effective October 9, 1996.  

In July 1997, the veteran contended that his condition had 
worsened, and that an  increased rating was warranted.  In 
response to this request for a higher evaluation, the veteran 
was scheduled for a VA examination in February 1998.  

Prior to his examination by VA in February 1998, the record 
reveals that the veteran was treated at Georgia Dermatology 
for a lump on his left forehand.  The veteran stated that the 
lump was of three month's duration.  

In February 1998 the veteran was examined by VA.  The report 
of examination included the veteran's medical history.  It 
was noted that the veteran's left hand injury was incurred 
while he was shooting at the enemy during his service in 
Vietnam.  By the veteran's report, something had caused his 
hand to bleed heavily, though he could not remember what had 
happened.  The report of medical history noted that the 
veteran underwent surgery, followed by physical therapy.  At 
the time of examination in February 1998, the veteran's 
reported left hand symptomatology included numbness, 
occasional pain and decreased grip strength, especially with 
respect to the third and fourth digits.    
 
Upon physical examination, the veteran's wrists had a full 
range of motion (ROM), without any pain, weakness or 
limitation.  The veteran had tenderness to palpation over the 
surgical area, which showed a well-healed, nonkeloid 
formation scar over the third and fourth digital interspace.  
Hand grip and strength were normal, with no weakness palpated 
or noted, and with no fasciculation or atrophy over the 
digits.  X-rays revealed a suggestion of an old injury with 
exostosis projecting medially at the base of the proximal 
phalanx of the long finger.  There were no current fractures 
or foreign bodies detected.  The examiner rendered an 
assessment of status post injury to the left hand with 
shrapnel removal.  

The veteran was again examined by VA in July 1999.  At that 
time, he complained that he was unable to pick up small 
objects with his left hand.  He further complained of weak 
left hand grip, and numbness and pain between his left middle 
and ring fingers.  The veteran stated that he would drop 
things.  He denied any flare-ups.  Upon physical examination, 
there was left hand grip weakness as compared to the right 
hand.  The metacarpal phalangeal (MCP) joint of the left 
middle and ring finger were intact.  The veteran exhibited 
flexion to 90 degrees and extension to zero degrees with 
respect to the right and left MCP joints of the little, ring, 
middle and index fingers.  The veteran had flexion to 100 
degrees in the PIP joints of the little, ring, middle and 
index finger, on both the left and the right.  There was no 
swelling on the phalanx of the proximal, middle or distal 
fingers.  There was no muscle wasting on the palm, right or 
left.  The veteran was able to move his thumb, as well as his 
index, middle, ring and little fingers.  The veteran was 
noted to be right-handed.  The diagnosis was that of a normal 
examination.  In an addendum, the examiner noted that the 
veteran was able to move his thumb toward the tip of each 
finger without any difficulty.  The tips of the fingers could 
approximate the median transverse fold of the thumb without 
any difficulty, as to both the left and right fingers.

In a letter dated April 2001, the veteran described his left 
hand injury in further detail.  He noted that in 
approximately 1995, he began to experience problems in 
performing his job stacking merchandise.  He stated that he 
felt severe pain from the constant grasping of merchandise.  
It was at that time that he sought medical treatment from Dr. 
G.D.F.  In that same letter, the veteran expressed that he 
continued to have numbness and pain inside his left hand.  

In June 2001, Dr. G.D.F. again treated the veteran.  In the 
treatment report, Dr. G.D.F. noted that in 1996 the veteran 
was diagnosed with neuritis of the common digital nerve, 
third web space, left hand, post traumatic.  He noted that 
there were two exit wounds, one in the palm and one in the 
third web space.  The veteran's complaints of constant 
neuritic pain were noted.  Upon examination in June 2001, the 
veteran had a positive Tinel's test over the exostosis.  X-
rays were unchanged from those taken in 1996.  The veteran 
was diagnosed with exostosis, proximal phalanx of the middle 
finger, with neuritic pain.      

In June 2002, the veteran testified at a hearing chaired by 
the undersigned Board member at the RO.  At that time, the 
veteran stated that he was not presently receiving treatment 
for his left hand disability, but that he took pain 
medication when the pain got severe.  Regarding his 
employment, the veteran stated that his left hand pain 
impeded his ability to perform his job as a freight handler.  
He reported that, at the recommendation of Dr. G.D.F., he 
wore a padded glove, but that this did not alleviate his 
pain.  With respect to his home life, he stated that he had 
difficulty handling a lawnmower.  He noted that the vibration 
bothered his left hand.  The veteran stated that he could 
pick up small things with his left hand, but that he could 
not grasp very well.  He added that he was unable to carry a 
bag of groceries with his left hand.  When asked to rate the 
level of his pain on a scale of 1 to 10, with ten being the 
most intense, the veteran answered that at times his pain was 
a 10, especially when he would attempt to lift something.  At 
other times, he rated his pain at a 7 or 8.  The veteran 
indicated his palm, and the middle, ring and little fingers 
as the predominant sources of pain.  

It was noted at the hearing that there were actually two 
scars on the veteran's hand.  The first of these was located 
on the webbing between the middle and ring fingers, and the 
second was located on the palm, approximately a half inch 
below the middle finger.  It was noted that while at one 
point both scars were tender and painful, as time has 
elapsed, the pain in the lower scar has dissipated because, 
as the nerve problems have increased, the scar has gone numb.  
The veteran stated that the injury was through-and-through.  
In closing statements at the June 2002 hearing, the veteran's 
representative maintained that the veteran was entitled to a 
compensable rating for muscle damage to Muscle Group IX.             


Analysis

Initial matter - the VCAA

The Board notes that while this appeal was pending, 
legislation was passed that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In the present case, the Board finds that the veteran and his 
representative were provided adequate notice as to the 
evidence needed to substantiate his claim, which included 
copies of the rating actions, a statement of the case issued 
in April 1998 and two supplemental statements of the case 
issued in May 1998 and in April 2001.  
Furthermore, the RO specifically referenced the VCAA in the 
April 2001 supplemental statement of the case.    

The RO has also made reasonable efforts in assisting the 
veteran in the development of his claim.  In this regard, the 
veteran was afforded VA examinations in February 1998 and 
July 1999 in connection with his claim.  Additionally, 
private treatment reports dated October 1996 and June 2001 
from Dr. G.D.F. are of record.  Finally, a transcript of the 
veteran's June 2002 hearing before the undersigned is of 
record.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.  

The veteran and his accredited representative have been 
accorded ample opportunity to present evidence and argument 
in connection with the issue on appeal.  As noted above, he 
testified at a personal hearing in June 2002. 

In short, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.
  
Discussion

As noted previously, the veteran's disability is presently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 for a tender and painful superficial 
scar.  This is the maximum disability rating warranted under 
that Diagnostic Code.

The veteran contends, in essence, that the residuals of the 
service-connected shell fragment wound of the left hand also 
involve muscle and nerve damage, and that he is also entitled 
to compensation under the appropriate Diagnostic Codes for 
those aspects of his injury.  In making this contention, the 
veteran and his representative have pointed to reports by Dr. 
G.D.F., indicating neuritis of the common digital nerve.  
They have also contended that two scars are involved and that 
separate ratings should be assigned for each scar, although 
as reported above the veteran has testified that the scar on 
the palm is not painful.  

The Board will initially discuss whether the veteran is 
properly rated under Diagnostic Code 7804.  The Board will 
then discuss whether various aspects of his service-connected 
left hand disability may be separately rated, as he contends, 
without violating the VA anti-pyramiding regulation, 
38 C.F.R. § 4.14 (2001).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Under Diagnostic Code 7805, scars are to be rated on the 
basis of limitation of function of the part affected.  The 
Board observes that medical examination reports     
of record do not demonstrate limitation of motion, diminished 
grip strength, or other impairment of functioning of the 
hand.  The veteran has described problems with the 
functioning of the hand, which he has attributed to pain.  

The anatomical parts in question are the fingers of the 
veteran's left hand, thus the relevant Code sections for 
limitation of function are Diagnostic Codes 5216-5227.  
Diagnostic Codes 5216-5227 pertain to ankylosis of the 
fingers.  In the present case, there is no medical finding of 
ankylosis as to any of the veteran's fingers.  An addendum to 
the July 1999 VA examination indicated that the tips of the 
veteran's fingers could approximate the median transverse 
fold of the thumb without any difficulty.  In the absence of 
a medical determination of ankylosis, Diagnostic Codes 5216-
5227, via Diagnostic Code 7805, do not serve as a basis for a 
higher disability evaluation.  

The veteran, through his representative, has suggested that 
he be separately rated under a diagnostic code involving a 
muscle injury.  However, the medical record in this case is 
devoid of any reference to a muscle injury in connection with 
the veteran's service-connected left hand disability.  It is 
now well established that as lay persons without medical 
training, the veteran and his representative are not 
competent to comment on medical matters such as  diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(2) ["competent lay evidence" means 
any evidence not requiring specialized education, training or 
experience].

The Board has considered the finding of neuritis rendered by 
Dr. G.D.F.  Based on Dr. F.'s reports, most recently in June 
2001, there appears to be a nerve injury associated with the 
veteran's service-connected shell fragment wound which is the 
source of his pain.  There is no medical evidence to the 
contrary.  Of particular interest is the report of the 
February 1998 VA examination, which demonstrated "tenderness 
to palpation over the surgical area which shows a well-healed 
. . . scar."  This report appears to indicate that the scar 
is not the source of the veteran's discomfort but that the 
tenderness arises from some other source. 

After having considered the matter, the Board concludes the 
most appropriate diagnostic code is Diagnostic Code 8612, 
neuritis of the lower radicular group, and that the proper 
rating is 20 percent for mild incomplete paralysis of the 
minor extremity.  See 38 C.F.R. §§ 4.123, 4.124a, Diagnostic 
Codes 8512, 8612 (2001).  The Board believes that a 
20 percent rating is consistent with the medical descriptions 
of the veteran's left hand disability and adequately 
compensates the veteran for his reported pain and mild 
neurological deficits such as reported numbness.  See 
38 C.F.R. § 4.123 (2001).  

The Board further concludes that a higher disability rating 
is not warranted, since moderate disability has not been 
demonstrated.  Words such as "moderate" are not defined in 
the VA Schedule for Rating Disabilities. "Moderate" is 
generally defined as "of average or medium quality, amount, 
scope, range, etc." Webster's New World Dictionary, Third 
College Edition (1988), page 871.  In this respect, the Board 
points out that VA examiners have indicated that the 
veteran's functional loss is virtually nil.    

In so concluding, the Board is eliminating the 10 percent 
rating for tender and painful scars under Diagnostic Code 
8504.  The medical evidence does not indicate that the 
veteran's scars are tender and painful; rather, as discussed 
immediately above, the source of the pain is a neurological 
injury.  To continue to rate the veteran as 10 percent 
disabled under Diagnostic Code 7804 as well rating him as 
20 percent disabled as Diagnostic Codes 8512 and 8612 for the 
same symptomatology would clearly constitute improper 
pyramiding under 38 C.F.R. § 4.14 (2001).  

As a final matter, the Board has considered the exostosis 
which has been identified on several examinations.  These is 
no indication in the medical reports that this is the source 
of any of the veteran's symptomatology.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5015, benign new growths of bone are 
rated based on limitation of motion of the part affected.  In 
this case, there is no limitation of motion of the veteran's 
hand or fingers, much less any limitation which has been 
identified as due to the exostosis.  Accordingly, a separate 
rating for the exostosis is not warranted.   

In summary, the Board has concluded that the veteran's 
service-connected left hand disability is most appropriately 
rated as 20 percent disabling under 38 C.F.R. 
§§ 4.123, 4.124a, Diagnostic Codes 8512, 8612.  The benefit 
sought on appeal is granted to that extent.




ORDER

A disability rating of 20 percent is granted for the 
veteran's service-connected residuals of a shell fragment 
wound of the left hand.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

